Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


2.	 The RCE filed on February 25, 2021 has been received and made of record. In response to Final Office Action on November 27, 2020, independent claims 1, and 13 have been amended. Applicants maintained dependent claims 7-9, 11, 12, 19, and 20.  Dependent claims 2-6 and 14-18 cancelled before the Final Office Action and claim 10 has been cancelled after the Final Office Action. NO claim has been added as new claim. Therefore, claims 1, 7-9, 11-13, 19, and 20 are pending for consideration.

Response to Arguments

4.	Regarding Applicants’ arguments in “Remarks” filed on February 25, 2021, with respect to the independent claim 1 or 13 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.

However, regarding applicants’ arguments mentioned in Page-8 of Remarks, “even though photodiode(PD) 104 could correspond to the optical detection units in claim 1, as shown in Fig. 3 and paragraph [0043] of Tsuchiya, the PDs 104 correspond to the pixels (pixel signal) of each pixel which is part of column or row images. As shown in fig.4, PDs measure optical parameter of a region 131 which is arranged in a matrix form. It is obvious to one of ordinary skill in the art that region 131 could be modified as a matrix form of single column and plurality of rows or single rows and plurality of columns using known method and known technology.  

Regarding applicants’ arguments, “As shown in Fig. 4 of Tsuchiya, the arithmetic circuit 416 is not arranged in columns/rows. Therefore, Tsuchiya does not teach or suggest the limitation in claim 1 that “the optical detection unit comprises detection modules arranged in M columns/rows corresponding to the M images respectively, and the detection modules in each row/column are configured to detect and process the optical parameters of the images in a corresponding row/column”, the examiner would like to mention that PDs are arranged one-to-one manner with respect to pixel. As the pixels are arranged in rows and columns, optical modules are also arranged in rows and column as shown in fig.3. the arithmetic circuit 416 need not necessarily be disposed for each unit group 131. For example, a single arithmetic circuit 416 may sequentially refer to and process the values in the pixel memories 415 corresponding to the respective unit groups 131. Therefore it would be obvious to one of ordinary skill in the art that Tsuchiya’s photodetectors could be used to detect pixel signal for only a pixel, or a plurality of pixels or pixels in an individual region or pixels in a column or pixels in a row. 
  
Claim Rejections - 35 USC § 103


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al.(US 2017/0116956 A1)(herein after YANG) in view of TAKAHASHI et al.(US 2012/0081414 A1) (herein after TAKAHASHI) and further in view of TSUCHIYA(US 2016/0198115 A1).

Regarding claim 13, YANG teaches an optical adjustment device (optical adjustment device and optical adjustment method, Para-2) for a display panel(display panel 10, figs.1A&1B), comprising:
 
an image generation circuit(image generation unit 11, figs.1A&1B) configured to display N groups of testing images sequentially(a test image, Para-25)(if N=1, there would be only one group of testing image and the examiner interprets only one image makes one group; if there is one image, it would be displayed all the time) on the display panel(display panel 10), each group of testing images comprising M images(N monochromatic images, and N greater than one) distributed at different display regions of the display panel(Para-27),each image corresponding  
to one to-be-adjusted reference color(RGB colors), N being an integer greater than or equal to 1(N=1), M being an integer greater than or equal to 1(N greater than one); 

an optical detection circuit(optical detection unit 12, figs.1A&1B) configured to, when each group of testing images are displayed on the display panel(S1, fig.4, Para-26, 56), (S3, fig.4, Para-26, 56); and

an optical adjustment circuit(optical adjustment unit 13, figs.1A&1B) configured to perform optical adjustment on the display panel in accordance with the optical parameters(S4, Para 25-28,56),

wherein each image in each group of testing images corresponds to one to-be-adjusted reference grayscale binding point, and the optical parameters comprise a brightness value and chromaticity coordinates(Para 14-15), wherein the optical adjustment circuit is further configured to perform a gamma tuning operation(adjust gamma voltage, Para-28) on the display panel in accordance with the optical parameters, so as to enable a gamma value of each image to be a nominal gamma value(calibration gamma value, Para-14, 28, 50, 54-55, 58).

Nevertheless, YANG is not found to disclose expressly the optical adjustment device for display panel, wherein the optical adjustment circuit is further configured to perform a gamma tuning operation on the display panel in accordance with the optical parameters, so as to reduce time for the optical adjustment value ensuring the image quality and improve the manufacturing efficiency,
However, TAKAHASHI teaches a display device and a method of chromaticity adjustment of the display device, wherein the optical adjustment circuit(controller CNT, correction portion COR, fig.1A) is further configured to perform a gamma tuning operation(gamma correction) on the display panel in accordance with the optical parameters(grayscale signal, chromaticity value, whiteness), so as to enable a gamma value of each image to be a nominal gamma value(standard range, Para-43), and reduce time for the optical adjustment value ensuring the mage quality and improve the manufacturing efficiency(Para-8, 13, 43, 55, 62),

The prior art, as embodied in the teachings of YANG and TAKAHASHI, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YANG with the teaching of TAKAHASHI to include the feature in order to provide a technology capable of performing chromaticity 

Neither, YANG nor TAKAHASHI teaches expressly the optical adjustment device, wherein the image generation circuit is further configured to control the display region for each image in the M images to be a strip-like region extending in a first direction, and control the M images to be sequentially distributed in M columns in a second direction; the optical detection circuit  comprises detection modules arranged in M columns in the second direction; and the detection modules in each column are configured to detect and process the optical parameters of the images in a corresponding column; or  wherein the image generation circuit is further configured to control the display region for each image in the M images to be a strip-like region extending in a second direction, and control the M images to be sequentially distributed in M rows in a first direction; the optical detection circuit 



However,  TSUCHIYA teaches an electronic apparatus, wherein the image generation circuit is further configured to control the display region for each image in the M images to be a strip-like region extending in a first direction(fig.8(a), Para-89/90), and control the M images to be sequentially distributed in M columns in a second direction(fig.8(a), Para-89/90);
 
the optical detection circuit(photodiode 104, figs.3&4, Para-43, 50) comprises detection modules arranged in M columns in the second direction(Para-43, 50); and the detection modules in each column are configured to detect and process the optical parameters of the images in a corresponding column (Para-43, 50, 58, 67, 70, 74-75), or

wherein the image generation circuit is further configured to control the display region for each image in the M images to be a strip-like region extending in a second direction (fig.8(b), Para-89/90), and control the M images to be sequentially distributed in M rows in a first direction (fig.8(b), Para-91); the optical detection circuit (photodiode 104, figs.3&4, Para-43, 50)comprises detection modules arranged in M rows in the first direction(Para-43, 50); and the detection modules in each row are configured to (Para-43, 50, 58, 67, 70, 74-75); or

wherein the image generation circuit is further configured to control the display region for each image in the M images to be a block-like region, and control the M images to be sequentially distributed in an array form in a first direction and a second direction perpendicular to the first direction; the optical detection unit comprises M groups of detection modules arranged in an array form in the first direction and the second direction; and each group of detection modules comprise at least two detection modules and are configured to detect and process the optical parameter of a corresponding image; or
wherein the image generation circuit is further configured to control the display region for each image in the M images to be a block-like region, and control the M images to be sequentially distributed in an array form in a first direction and a second direction perpendicular to the first direction; the optical detection unit comprises M groups of detection modules arranged in an array form in the first direction and the second direction; each group of detection modules comprise one detection module; and each 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YANG further with the teaching of TSUCHIYA to include the feature in order to provide an electronic device capable of generating multiple moving images corresponding to multiple regions for which different image capture conditions are set.

Regarding claim 19, YANG as modified by TAKAHASHI and TSUCHIYA teaches the optical adjustment device according to claim 13, wherein the detection module comprises:

an optical probe(optical detection unit) configured to detect the optical parameter of each image(Para-32, 35, YANG);
 
a photovoltaic conversion circuit(photoelectric conversion circuit 21, fig.2, YANG) configured to convert the optical parameter detected by the optical probe into an analogue electric signal(Para-32, YANG);

an electric signal amplification circuit(electric signal amplification circuit 22, fig.2, YANG) configured to amplify the analogue electric signal(Para-32, YANG); and

(digital-to-analog conversion circuit 23, fig.2, YANG) configured to convert the amplified analogue electric signal into a digital signal(Para-33, YANG).

Regarding claim 20, YANG as modified by TAKAHASHI and TSUCHIYA teaches a display device, comprising a display panel and the optical adjustment device according to claim 13(see rejection 13 above).

Claim 1 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations except minor change in wording and insignificant change is terminology.

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al.(US 2017/0116956 A1), TAKAHASHI et al.(US 2012/0081414 A1), TSUCHIYA(US 2016/0198115 A1) and further in view of Gotoh(US 2015/0055025 A1).

Regarding claim 7, YANG as modified by TAKAHASHI and TSUCHIYA is not found to teach expressly the optical adjustment method according to claim 1, wherein when the M images are arranges sequentially in M columns in the second direction, the display 

However, Gotoh teaches a display device, wherein when the M images are arranges sequentially in M columns in the second direction, the display region of each image in the first direction extends through an active display region of the display panel(42 and 43, fig.6, and related text)(examiner interprets display region up to the edge of the display).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YANG further with the teaching of Gotoh to include the feature in order to provide a display device that can maintain high tone reproduction of grayscale images while having the local dimming function.

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 7, since both claims recite with identical claim limitations(when one of ordinary skill in the art could  interpret column as a row and row as a column, then Gotoh discloses the limitations of claim 8). 

claims 9, YANG as modified by TAKAHASHI and TSUCHIYA is not found to teach expressly the optical adjustment method according to claim 1, wherein when the M images are arranges in an array form in the first direction and the second direction perpendicular to the first direction, the M images are distributed at a central region of the active display region of the display panel.

However, Gotoh teaches a display device, wherein when the M images are arranges in an array form in the first direction and the second direction perpendicular to the first direction, the M images are distributed at a central region of the active display region of the display panel(figs.4&5, Para 37-39).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YANG further with the teaching of Gotoh to include the feature in order to provide a display device that can maintain high tone reproduction of grayscale images while having the local dimming function.



Claims 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al.(US 2017/0116956 A1), TAKAHASHI et al.(US 2012/0081414 A1), TSUCHIYA(US 2016/0198115 A1) and further in view of Rice(US 2005/0140691 A1).

Regarding claim 11, YANG as modified by TAKAHASHI and TSUCHIYA teaches optical adjustment method according to claim 1, wherein when the display region for each image of the M images is a strip-like region extending in a first direction (fig.8(a), Para-89/90, TSUCHIYA), and control the M images to be sequentially distributed in M columns in a second direction (fig.8(a), Para-89, 90 TSUCHIYA); 

Nevertheless, YANG as modified by TAKAHASHI and TSUCHIYA is not found to teach expressly the method, where the to-be-adjusted reference colors of the M images vary gradually in the second direction.

However, Rice teaches a method for arranging a paint color display, where the to-be-adjusted reference colors of the M images vary gradually in the second direction(Para-26: paint color samples may have a gradual change in color hue angles from column to column and a gradual change in shades from row to row).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YANG further with the teaching of Rice to include the feature in order to permit a person to visually search the various shades of colors and identify the desired paint color.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitations with minor change in wording and insignificant change in terminology(when one of ordinary skill in the art interprets column as a row and row as a column, then Rice discloses the limitations of claim 12).

Examiner Note


11.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
March 13, 2021
28